Citation Nr: 1234079	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) is manifested by depression, anxiety, sleep problems, nightmares, occurring 2 to 3 times a week, intrusive thoughts, flashbacks, anger outbursts, irritability, hyper startle response, hypervigilance, hyperarousal, avoidance of crowds and trauma-related stimuli, and social withdrawal and isolation.  Objectively, the Veteran has been reasonably groomed with good personal hygiene, fully oriented, alert, and cooperative, and maintained good eye contact.  He has exhibited variable mood and affect, normal speech and psychomotor activity, average intelligence, adequate concentration, grossly intact cognition with no perceptual abnormalities, no violent behaviors, fair insight and judgment, linear and goal-directed thought process, and appropriate thought content without suicidal or homicidal ideation, hallucination, delusion, paranoia, or mania.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assitance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's August 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained VA psychiatric examinations to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In any event, the Veteran has neither advanced an argument that any of the VA examination of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In a September 2004 VA mental health consultation report, the Veteran reported problems with sleeping, preference to being withdrawn at home and having anxiety attacks.  He stated that he was prescribed an antidepressant in the past.  He got about four hours of sleep at most and occasionally experienced nightmares with images of places in Vietnam.  He endorsed symptoms of decreased focus and energy, grouchy mood but denied recurrent thoughts of death or poor appetite.  He reported being very anxious to be in crowds for many years.  He also had anger issues.  He denied any symptoms of inflated self-esteem, racing thoughts, decreased need for sleep, exorbitant spending, increased expenditure in goal-directed activities and easy distractibility.  He admitted that he preferred to talk about his Vietnam experience mainly with his wife.  He denied any suicidal or homicidal ideations and hallucinations.  On mental status examination, the Veteran was casually dressed and unshaven.  Psychomotor retardation was shown.  He appeared apprehensive at first but was cooperative and his eye contact was fair.  He showed coherent and directable speech; "alright" mood; restricted affect; fair judgment, limited insight; circumstantial thought process; thought content with no suicidal or homicidal ideation, delusions, or paranoia; and average intelligence.  The diagnoses were history of PTSD, depression, not otherwise specified, and rule out dysthymia.  A GAF (Global Assessment of Functioning) score of 60 to 65 was listed.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a January 2005 VA psychiatry report, the Veteran was seen for his problems with sleeping and feelings of anxiety.  He denied persistent feelings of low mood, sadness, changes in appetite, decreased concentration, feelings of guilt of worthlessness, or changes in interests that historically produced enjoyment.  He did not experience suicidal or homicidal thoughts.  He denied auditory or visual hallucinations or persecutory delusions or any manic symptoms.  The VA examiner found that the Veteran was able to pursue his activities of daily living without difficulty in general.  The Veteran also denied significant anxiety while in public situations.  He enjoyed watching television and playing with his grandchild.  On mental status examination, the Veteran was fully oriented, casually dressed, fairly groomed and slightly shaven.  He was cooperative.  He exhibited mild psychomotor retardation, fair to good eye contact, intact impulse control, normal speech, "fine" mood, slightly restricted affect, good judgment and insight, average intelligence , coherent and generally goal-directed thought process, and thought content with no suicidal or homicidal ideation, delusions, specified phobias, grandiosity, preoccupations.  The diagnoses were rule out dysthymia and rule out PTSD, and a GAF score of 60 was noted.

A March 2005 VA psychiatry report reflects that the Veteran was taking medication for feelings of anxiety and possible depressive symptoms.  The Veteran reported improved sleep and mood.  He did not endorse any significant nightmares.  He related that he was separated from his wife, which had been going on for a number of years but they had conversations on a daily basis and that his wife occasionally helped him with bill payments.  He denied feelings of guilt or worthlessness, or decreased in energy.  He was able to perform his activities of daily living without assistance.  He denied any symptoms of mania or hypomanic episodes, or suicidal or homicidal ideations since his previous visit.  No significant anxiety symptoms or complaints were reported.  On mental status examination, the Veteran was well dressed.  No psychomotor agitation or retardation was shown.  He maintained slightly fair eye contact and was cooperative.  He exhibited normal speech, "alright" mood, restricted affect, fair or good judgment, fair insight, full orientation, logical and goal-directed thought process, and thought content with no suicidal or homicidal ideation, delusions, paranoia, hallucinations or illusions.  The diagnoses were history of chronic and stable PTSD and rule out dysthymia.  A GAF score of 64 was noted.  

A September 2005 VA mental health progress note stated that the Veteran had been doing well overall.  He was sleeping well with periodic dreams about war.  No significant anxiety attacks, depressive symptoms or manic symptoms were shown.  He still enjoyed time with his grandchildren.  He denied suicidal or homicidal ideation or plans.  He also denied auditory or visual hallucinations, or paranoia.  No significant obsessions or compulsive behaviors were noted.  On mental status examination, the Veteran was well dressed and groomed.  He was cooperative, with good eye contact, and was cooperative.  Although no psychomotor agitation was shown, there was very mild retardation; however, impulse control was intact.  He exhibited "fine" mood, euthymic affect, good insight and judgment, full orientation, largely goal-directed thought process with occasional circumstantiality, and thought content with no suicidal or homicidal ideation, delusions, paranoia, hallucinations or illusions.  The diagnoses were chronic and stable PTSD and dysthymia.  A GAF score of 65 was noted.  

In a December 2005 VA mental health note, the Veteran reported that he was doing well overall without any significant symptoms of anxiety or depression.  His energy level was good, including his appetite, and he denied suicidal or homicidal ideations.  He did not endorse any flashback dreams or manic symptoms.  On mental status examination, the Veteran was appropriately dressed, well groomed, pleasant and cooperative.  He was slow in mobility, which the examiner stated improved since the previous visit.  He maintained good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran showed intact impulse control, "good" mood, euthymic affect, fully oriented cognition, and largely goal directed thought process with no flight of ideas.  No suicidal or homicidal ideations, delusion, paranoia, thought control, thought blocking, grandiosity, obsessions, compulsions, or significant preoccupations were shown.  The Veteran denied auditory, visual, tactile, gustatory or olfactory hallucinations or illusions.  The diagnoses were chronic and stable PTSD and dysthymia.  A GAF score of 67 was noted.  

In a February 2006 VA mental health note, the Veteran reported that he was doing well overall for the most part with regards to his general mood and anxiety.  He was able to carry on with activities of daily living.  He related that he enjoyed spending time with his grandchildren.  He denied suicidal or homicidal ideations, hallucinations, paranoia, or delusions.  On mental status examination, the Veteran was well dressed, well groomed, pleasant and cooperative.  He maintained good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran showed normal speech, "fine" mood, restricted and euthymic affect, full orientation, average intelligence, and largely goal directed, linear, tightly associated thought process with no flight of ideas.  No suicidal or homicidal ideations, delusion, paranoia, significant anxiety or preoccupations, grandiosity, obsessions, or compulsions were shown.  The Veteran denied auditory, visual, tactile, gustatory or olfactory hallucinations or illusions.  The diagnoses were chronic and stable PTSD and dysthymia.  A GAF score of 68 was noted.  

In an April 2006 VA mental health note, the Veteran reported that he maintained stability with his overall mood and anxiety.  He tried to remain active outdoors especially enjoying relationships with his grandchildren.  He denied any persistent or significant depressive symptoms, such as changes in appetite or energy, concentration, feelings of guilt, worthlessness, or hopelessness.  He strongly denied suicidal or homicidal ideations.  No manic or hypomanic symptoms, social phobia, obsessions or compulsions, auditory or visual disturbances were shown.  On mental status examination, the Veteran was casually dressed and fairly groomed but unshaven.  He maintained good eye contact.  No psychomotor agitation or overt retardation was shown.  The Veteran showed intact impulse control; normal speech; intact insight and judgment; "okay" mood; euthymic affect; full orientation; largely goal-directed thought process with some circumstantiality, however, tightly associated without flight of ideas; and grossly intact cognition.  No suicidal or homicidal ideations, delusion, paranoia or grandiosity were shown.  The Veteran denied auditory, visual, tactile, gustatory or olfactory hallucinations or illusions.  The diagnoses were chronic and stable PTSD and dysthymia.  A GAF score of 68 was noted.  

In a July 2006 VA mental health note, the Veteran reported that overall he was feeling fine.  He stated that his mood could change but not significantly day to day, and that he stayed in a fairly stable mood.  No panic attacks were reported.  He reported no significant feelings of hopelessness, worthlessness, or guilt.  No manic symptoms were shown, and the Veteran denied suicidal or homicidal ideations or plans, obsessions or compulsions, auditory or visual hallucinations, or delusions.  On mental status examination, the Veteran was casually dressed and overall slightly well groomed.  He maintained good eye contact.  No psychomotor agitation or overt retardation was shown.  The Veteran showed easily distractable speech; intact impulse control; intact insight and judgment; full orientation and attention span; "okay" mood; euthymic and fully-ranged affect; and largely goal directed, interspersed with very few circumstantiality, and tightly associated thought process with no flight of ideas.  No suicidal or homicidal ideations, delusion, paranoia, grandiosity, thought control, thought blocking, obsessions, compulsions, or phobia were shown.  The Veteran denied auditory, visual, tactile, gustatory or olfactory hallucinations or illusions.  The diagnosis was dysthymia, and a GAF score of 69 was noted.

In a January 2007 VA mental health note, the Veteran reported that overall he felt well with mood and anxiety.  He stated that he still had crazy dreams occasionally, not particularly affecting daily functioning.  He denied suicidal or homicidal ideations or hallucinations of any form.  He reported no significant feelings of hopelessness or worthlessness.  No manic or hypomanic symptoms were shown.  On mental status examination, the Veteran was appropriately dressed and overall fairly groomed.  He was cooperative and maintained good eye contact.  No psychomotor agitation or overt retardation was shown.  The Veteran showed normal speech; intact impulse control; intact insight and judgment; full orientation and attention span; "fine" mood; stable, euthymic and fully-ranged affect; and largely linear, goal directed thought process with very few circumstantiality and tight association and no flight of ideas.  No suicidal or homicidal ideations, delusions, paranoia, grandiosity, thought control, thought blocking, obsessions, compulsions, or significant preoccupations were shown.  The Veteran denied auditory, visual, tactile, gustatory or olfactory hallucinations or illusions.  The diagnoses were dysthymia and mild PTSD, and a GAF score of 69 was noted.  

In a November 2007 VA mental health note, the Veteran reported that his mood remained good.  He felt that his medication was helping him.  He stated that he was able to go out and "enjoy being with people again."  He denied any pervasive low energy level and described that his sleep and appetite were fine.  He denied suicidal or homicidal ideations.  He reported that he lived separate from his wife but that they had a good relationship and were supportive of each other.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; intact impulse control; intact insight and judgment; full orientation and attention span; "okay" mood; euthymic, congruent and normally-ranged affect; linear and goal directed thought process; and thought content devoid of delusion.  He was alert and fully oriented.  The diagnoses were dysthymia and prior history of PTSD, and a GAF score of 64 was noted.

The Veteran was afforded a VA PTSD examination in January 2008.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a long history of psychiatric treatment since 1976 and that he was doing quite well on his current medication.  The Veteran related that he had been married since 1968 but that he was separated from his wife approximately 10 years ago.  However, they resided in the same house and got along fairly well with no excessive arguing and he attempted to talk through their problems and concerns.  He got along well with his son and grandchildren and enjoyed spending time with them.  On mental status examination, the examiner stated that the Veteran's affect initially was mildly restricted and his mood appeared mildly dysphoric, although his mood and affect improved or brightened as the examination went on.  No impairment of thought processing or communication, delusions or hallucinations was shown.  The Veteran's eye contact and behavior were appropriate.  He denied any problems with suicidal or homicidal thinking and managed adequate personal hygiene and basic activities of living.  He was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  His speech was within normal limits.  He reported a history of anxiety attacks, which were generally triggered by crowded situations; however, he stated that they are generally under good control because he was taking anti-anxiety medicine and tended to avoid crowded situations.  He reported that he was anxious "at times," particularly in crowds or in the darkness.  The Veteran reported that he felt depressed occasionally and he would dwell on negative things and be sad, unhappy, irritable, pessimistic and self-critical with periodic crying.  Regarding impulse control, he stated that he had not been assaultive to people although he had periodic verbal anger outbursts, such as while driving toward other vehicles but not directed at his family.  The VA examiner noted that the DSM-IV stressor criteria for PTSD related to Vietnam combat experiences were met.  The Veteran did not have war-related nightmares anymore but he complained of occasionally having intrusive memories of wartime events that were distressing but he tried to distract himself from them.  He tended to avoid crowds and trauma-related stimuli.  He described hyperstartle response to loud sudden noise, feelings of irritability at times, and high degree of hypervigilance, especially in darkness.  His concentration was adequate.  The diagnoses were depressive disorder, not otherwise specified, and PTSD, and a GAF score of 65 was assigned.  The examiner found that the Veteran was capable of managing benefits payments in his own best interests.  It was noted that the Veteran had fluctuating relationship with his wife; he got along very well with his son and young grandchildren; and he had a number of friends.  He also enjoyed a number of leisure pursuits.  The examiner further noted that the Veteran's PTSD and hypervigilance created a fear of crowds but he seemed to compensate for this by continuing to go out, but during lower crowd times.

In a March 2008 VA mental health note, the Veteran reported that he did not "feel good," since his medication was increased.  He denied anhedonia and rated his mood at 7 to 8 on a scale of 1 to 10.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "okay" mood; euthymic, congruent and normally-ranged affect; linear and goal directed thought process; and thought content devoid of delusions.  He denied suicidal or homicidal ideas.  The diagnoses were dysthymia and prior history of PTSD, and a GAF score of 64 was noted.

In a November 2008 VA mental health note, the Veteran reported that he was doing well and described his mood as good.  He stated that he slept reasonably well.  He denied feelings of hopelessness or helplessness, suicidal or homicidal ideas, or any symptoms suggestive of mania or hypomania.  It was noted that he had no psychotic symptoms.  He continued to live on his own but got frequent visits from his ex-wife, with whom he still had a good relationship.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "okay" mood; euthymic, congruent and normal range of affect; linear and goal directed thought process; thought content devoid of delusions; and intact insight.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and prior history of PTSD, and a GAF score of 55 was noted.

In a March 2009 VA mental health note, the Veteran reported that he was doing relatively well as far as his depression was concerned.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown and he had no psychotic symptoms.  He continued to live on his own but got frequent visits from his ex-wife, with whom he still had a good relationship.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation, or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "okay" mood; euthymic, congruent and normally-ranged affect; linear and goal directed thought process; thought content devoid of delusions; and intact insight.  The diagnoses were dysthymia and PTSD, and a GAF score of 55 was noted.

In a June 2009 VA mental health note, the Veteran stated that his depression remained unchanged.  He stated that although he continued to make efforts to go out with his family, he found it increasingly difficult to do so.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "better" mood; euthymic, congruent and fully- ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The diagnoses were dysthymia and PTSD, and a GAF score of 52 was noted.

In an October 2009 VA mental health note, the Veteran reported that he was doing well.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation, or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "good" mood; euthymic, congruent and fully-ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 52 was noted.

In a February 2010 VA mental health note, the Veteran reported that he felt "more depressed" and requested increase in his medication.  He related that his mood had been low most times and endorsed anhedonia and lack of motivation.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "depressed" mood; somewhat dysphoric, congruent and fully-ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 49 was noted.

In a March 2010 VA mental health note, the Veteran reported a good mood most days and denied anhedonia.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "good" mood; euthymic, congruent and fully-ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 49 was noted.

In a June 2010 VA mental health note, the Veteran reported that he was doing well.  He denied pervasive depressed mood or anhedonia.  He denied feelings of hopelessness or helplessness, or suicidal or homicidal ideas.  No features of mania or hypomania, or psychosis were shown.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "good" mood; euthymic, congruent and fully-ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 50 was noted.

At his July 2010 hearing before the Board, the Veteran testified that his PTSD symptoms had gotten worse in the last two years.  The Veteran and his wife testified that the Veteran had virtually no social life and that he would rarely go outside but stay home all the time.

In an August 2010 VA mental health note, the Veteran reported that medication helped his depression somewhat and he was coping reasonably well.  The VA examiner noted that the Veteran recently admitted that he experienced PTSD symptoms, including nightmares, flashbacks, hypervigilance, and hyperstartle.  The Veteran stated that he did not share the PTSD symptoms in the past because he had fear of "being locked up."  Concerning this, the Veteran related that when he came to seek help in 1973 he was "locked up on 8-2."  He denied feelings of hopelessness, or suicidal or homicidal ideas.  It was noted that no features of mania, hypomania, or psychosis.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "good" mood; euthymic, congruent and fully- ranged affect; linear and goal directed thought process, with no perceptual abnormalities; thought content devoid of delusions; and good insight and judgment.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 50 was noted.

In a November 2010 VA mental health note, the Veteran reported good mood.  He denied any pervasive anhedonia or suicidal ideas.  He continued to experience PTSD symptoms, including nightmares, flashbacks, hypervigilance, and hyperstartle, which he stated occurred once or twice weekly.  On mental status examination, the Veteran was casually dressed and well groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation or hallucinations were shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; good mood; euthymic affect; linear and goal directed thought process, with no perceptual abnormalities; and thought content devoid of delusions, or suicidal or homicidal ideas.  The Veteran was alert and fully oriented.  The diagnoses were dysthymia and PTSD, and a GAF score of 50 was noted.

The Veteran underwent another VA examination in January 2011.  The VA examiner stated that the claims file was reviewed.  The Veteran's wife accompanied the Veteran because she indicated that he would frequently minimize his difficulties if he was by himself.  With regards to psychosocial adjustment, it was noted that the Veteran previously worked for 8 years and was functioning adequately until he had to go out of work due to a back injury.  He had been married to his wife since 1968 but they were separated for about 13 years; however, they still resided in the same home.  The Veteran's wife reported that they were "civil" to each other; however, the relationship was negatively affected by the Veteran's irritability and verbal anger outbursts occasionally, as well as social withdrawal and isolation.  The Veteran reported that he got along with his son and enjoyed some time with his grandchildren but had limited tolerance when they got loud and noisy.  He reported that he seldom saw his brothers who lived close.  The examiner noted that the Veteran had minimal social interaction.  Concerning this, the Veteran related that he lost about 9 friends in the last few years and had two remaining friends, with whom he interacted mainly by telephone, even though they did not live too far away.  He and his wife reported that he had been more and more isolated and withdrawn due to a combination of irritability with other people and anxiety in groups or crowds.  His activities and leisure pursuits were limited because of his physical health problems, as well as his low mood and lack of interest.  He reported anxiety around crowds, which limited his activities.  He mostly stayed to himself, watched television, tried to sleep or sat on the porch or did reading.  He did not like going out in public.  He would typically wait in the car if he went to a store with his wife.  He used to enjoy going to his grandchildren's sports events but had not been able to tolerate the loud and noisy crowds.  He denied any violent or assaultive behavior or suicide attempts since the previous VA examination.  

On mental status examination, the Veteran's affected was restricted and his mood was dysphoric.  No impairment of thought processing or communication, or any delusions or hallucinations were shown.  His eye contact fluctuated but other behavior was appropriate.  He denied suicidal or homicidal thinking.  The examiner noted that the Veteran maintained adequate personal hygiene and basic activities of living and that he was oriented.  His memory was intact and no obsessive-compulsive behavior was shown.  His speech was within normal limits.  

The Veteran reported that periodic panic spells as often as 4 to 5 times per month, which were occasionally trigged by Vietnam-related stimuli.  Symptoms included rapid heartbeat, intense fear, shortness of breath, sweating and shaking.  He further reported feeling nervous, jittery, tense and shaky.  He had frequent low, sad or depressed mood most of the time with decreased interest and enjoyment in things, and crying spells.  The examiner stated that the Veteran continued to have problems with irritability and angry feelings and had mild impulse control difficulties related to periodic anger outbursts; however, he had no severe impulse control difficulties and was not violent, aggressive or destructive.  The examiner noted that the Veteran continued to meet PTSD symptom criteria, with war-related nightmares about 2 to 3 times a week, occasional upsetting intrusive memories, avoidance behaviors, significant social isolation and withdrawal, decreased activities, hyperstartle response, hypervigilance, and problems with irritability.  It was noted that the Veteran's concentration was adequate.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 50 due to the symptoms and effects on the Veteran's life as noted on the examination.  The Veteran was found capable of managing benefit payments in his own best interest.  

The examiner specifically found that the following symptoms were not shown: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processing or communication; persistent delusions; hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran was not highly motivated for various social or leisure pursuits due to his PTSD, physical pain and pain-related depression.  His depression, however, did not severely affect his ability to function independently, appropriately, or effectively.  He had mild impaired impulse control, which was found limited to verbal anger outburst, but no physical violence or destruction of property was shown.  The Veteran also experienced difficulty in adapting to stressful circumstances, including a work-like setting relating to increased irritability, difficulty being around groups of crowds, vigilance and anxiety.  The Veteran indicated that he went out of work years ago and due to his physical problems, not due to his mental health problems.  The examiner noted that although the Veteran may have difficulty in certain employment situations where he is exposed to crowds, which would pose a significant impairment for him, employment involving a relatively isolated position would be more manageable from a mental health standpoint.

In a January 2011 VA mental health note, the Veteran's wife reported that the Veteran continued to isolate himself socially, to be depressed most of the time and to have lost interest in his activities partly due to hyperarousal from his PTSD where he felt as though he needed to avoid crowds.  The Veteran reported experiencing repeated flashbacks, irritability, and nightmares about two to three times a week.  He continued to avoid the news, crowded places and anything that would remind him of his experience in Vietnam.  He described that he particularly was startled very easily by the sound of airplane, which could result in a "fit" with increased anxiety, racing hearts and feeling sweaty.  On mental status examination, the Veteran was reasonably groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "so-so" mood; somewhat dysphoric and congruent affect; linear, logical and goal directed thought process; and thought content devoid of delusions, or suicidal or homicidal ideas.  He denied hallucinations of any sensory modality, and was alert and fully oriented.  The diagnoses were chronic PTSD; recurrent major depressive disorder, without psychosis; chronic pain syndrome due to general medical conditions; and alcohol dependence in fully sustained remission.  A GAF score of 49 was listed.

In a February 2011 VA mental health note, the Veteran continued to have depressed mood which he related mainly to his chronic pain.  He continued to experience PTSD symptoms of hyperarousal and avoided crowds.  He had nightmares about two to three times a week and flashbacks.  It was noted that the Veteran did not have any features to suggest hypomania or mania, and he denied delusions, hallucinations or other features to suggest psychosis.  On mental status examination, the Veteran was reasonably groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "okay" mood; euthymic and congruent affect with limited range; linear, logical and goal directed thought process; and thought content devoid of delusions or obsessions.  He denied hallucinations of any sensory modality, and was alert and fully oriented.  The diagnoses were chronic PTSD; recurrent major depressive disorder, without psychosis; and chronic pain syndrome.  A GAF score of 50 was listed.

In a March 2011 VA mental health note, the Veteran continued to have occasional depression and difficulty in engaging in his usual activities which he partly attributed to his chronic pain syndrome.  He specifically denied any suicidal ideas, intent or plans.  He continued to experience PTSD symptoms of hyperarousal, hypervigilance, avoiding crowds, nightmares and occasional flashbacks.  It was noted that the Veteran did not any features to suggest hypomania or mania, and he denied delusions, hallucinations or other features to suggest psychosis.  On mental status examination, the Veteran was reasonably groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; "okay" mood; euthymic and congruent affect with limited range; linear, logical and goal directed thought process; and thought content devoid of delusions or obsessions.  He denied hallucinations of any sensory modality, and was alert and fully oriented.  The diagnoses were chronic PTSD; recurrent major depressive disorder, without psychosis; and chronic pain syndrome.  A GAF score of 50 was listed.

In a March 2011 VA mental health note, the Veteran denied feelings of helplessness or hopelessness.  He specifically denied any suicidal ideas.  He continued to experience PTSD symptoms of hyperarousal, night sweats, flashbacks, avoiding crowds, and hypervigilance.  On mental status examination, the Veteran was reasonably groomed.  He showed good rapport and good eye contact.  No psychomotor agitation or retardation was shown.  The Veteran exhibited spontaneous, comprehensible and normal speech; good mood; euthymic affect; linear, logical and goal directed thought process; and thought content devoid of delusions, obsessions, or suicidal or homicidal ideas.  He denied hallucinations of any sensory modality, and was alert and fully oriented.  The diagnoses were chronic PTSD; recurrent major depressive disorder, without psychosis; and chronic pain syndrome.  A GAF score of 50 was listed.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Historically, service connection for the Veteran's PTSD was granted by a July 2008 rating decision, and an initial evaluation of 10 percent was assigned, effective October 21, 2004, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran filed a timely notice of disagreement in August 2008, and subsequently, by a February 2009 rating decision, an increased evaluation of 30 percent was assigned for his PTSD effective October 21, 2004.  The Veteran perfected his appeal in February 2009.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Score of 61-70 indicates some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent disability rating.  In reaching this determination, the Board finds it significant that the January 2008 and January 2011 VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and estimated that his GAF scores were 65 and 50, which, as discussed above, is indicative of either some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; or moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Furthermore, the Veteran's symptomatology of depression, anxiety, sleep problems, nightmares occurring 2 to 3 times a week, intrusive thoughts, flashbacks, anger outbursts, irritability, hyper startle response, hypervigilance, hyperarousal, avoidance of crowds and trauma-related stimuli, and social withdrawal and isolation, correspond with a GAF score in the 50s or 60s.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective social relationships, thereby warranting an initial evaluation of 50 percent rating.

However, while a 50 percent rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds it significant that the record is devoid of evidence of obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances, including work or a work-like setting.  To that effect, the January 2011 VA examiner specifically noted that all of these symptoms were not present.  Objectively, the Veteran has been reasonably groomed with good personal hygiene, fully oriented, alert, and cooperative, and maintained good eye contact.  He has exhibited variable mood and affect, normal speech and psychomotor activity, average intelligence, adequate concentration, grossly intact cognition with no perceptual abnormalities, no violent behaviors, fair insight and judgment, linear and goal-directed thought process, and appropriate thought content without suicidal or homicidal ideation, hallucination, delusion, paranoia, or mania.  Additionally, VA psychiatry treatment reports and VA examinations throughout the appeal period show that the Veteran had been able to pursue his activities of daily living without difficulty in general.

As for social functioning, the Veteran reported social withdrawal and isolation.  He stated that he preferred to stay at home and had fear of going to crowded places.  The evidence of record shows significant social impairment relating the reported symptoms.  However, the record also reflects that the Veteran has been able to maintain a fairly good relationship with his family.  Although he had been separated from his wife for many years now, he still maintained a good relationship with her and they were supportive of each other.  To that effect, the January 2008 and January 2011 VA examination reports noted that they still resided in the same house and that his wife occasionally helped him with his bill payments and accompanied him to his doctor's appointments.  He also related that he had a good relationship with his son and grandchildren and enjoyed spending time with them.  Furthermore, on the January 2008 VA examination, the Veteran reported that he had a number of friends.  Although more recently, on the January 2011 VA examination, the examiner noted that the Veteran had minimal social interaction, the Veteran stated that it was because he lost 9 friends in the last few years and had only two remaining friends.  With regard to occupational functioning, the January 2011 VA examination indicates that the Veteran retired many years ago due to a back injury.  However, it was noted that it was not due to his mental health problems, and the Veteran was functioning adequately while he was still working.  Furthermore, the January 2011 VA examiner found that although the Veteran may have difficulty in certain employment situations where he is exposed to crowds, employment involving a relatively isolated position would be manageable from a mental health standpoint.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture, which meets the criteria for the 30 percent rating, more nearly approximates the criteria for the next higher or 50 percent disability rating, and therefore the 50 percent rating is the appropriate rating in this case.  The evidence does not reflect a disability picture which more nearly approximates a degree of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, or total social and occupational impairment.  38 C.F.R. § 4.7.  As such, a 70 percent rating or greater rating is not warranted.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 50 percent would be warranted for the Veteran's service-connected PTSD.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his 50 percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 50 percent disability rating for his service-connected PTSD.  This includes consideration of symptoms such as flattened affect, disturbances of motivation and mood and difficult establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show this condition to be manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; and neglect of personal appearance and hygiene.  Id.  The criteria for a 50 percent disability rating reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the Veteran has not contended that his service-connected PTSD has caused frequent periods of hospitalization or marked interference with employment.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

In making this decision, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the Veteran's PTSD, it is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


